Sherwin, J.
(specially concurring).— I am satisfied with the conclusion reached in this case, but as I understand the opinion it holds in effect that when witnesses are in attendance upon court in response to a subpoena issued by one party, the party so subpoenaing them need not disclose their presence to the other party upon his request and statement that he wishes also to use them as his witnesses. It may be true, as a general proposition, that parties may conceal the presence of their witnesses, but they should not be permitted to do so and to tax the costs of their attendance to the other-party, when the other party has in good faith expressed his wish to use the witnesses as his own if in attendance. It strikes me that such a rule is neither good law nor good morals.